e UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52202 ANASAZI CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 20-5223382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 18101 Von Karman Avenue, Suite 330 Irvine, California 92612 (Address of principal executive offices) (Zip Code) (949)646-8370 (Issuer’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at November 1, 2008 Common Stock, no par value per share 5,000,000 shares -1- ANASAZI CAPITAL CORP. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4. Controls and Procedures 13 Part II Other Information 15 Item6. Exhibits 15 Signatures 16 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, 2008 December 31, 2007 (unaudited) (audited) ASSETS CURRENT ASSETS: Cash & equivalents $ 494 $ - Total Assets $ 494 $ - LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 25,831 $ 4,880 Loan from shareholder 1,500 - Total Liabilities 27,331 4,880 SHAREHOLDERS' DEFICIENCY Common stock (no par value, 100,000,000 shares authorized; 5,000,000 issued and outstanding) 5,000 5,000 Common stock warrants 6,803 6,803 Deficit accumulated during the development stage (38,640 ) (16,683 ) $ (26,837 ) $ (4,880 ) Total Liabilities and Shareholders' Deficiency $ 494 $ - -3- ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Cumulative from For the three months For the three months For the nine months For the nine months July 17, 2006 (Inception) ended September 30, 2008 ended September 30, 2007 ended September 30, 2008 ended September 30, 2007 through September 30, 2008 Revenue: $ - $ - $ - $ - $ - Expenses: General and Administrative 1,007 1,094 21,958 8,276 38,640 Total Expenses (1,007 ) (1,094 ) (21,958 ) (8,276 ) (38,640 ) Net (loss) before Income Taxes (1,007 ) (1,094 ) (21,958 ) (8,276 ) (38,640 ) Income Tax Expense - Net (loss) $ (1,007 ) $ (1,094 ) $ (21,958 ) $ (8,276 ) $ (38,640 ) Basic and diluted net loss per share $ - $ - $ - $ - $ - Weighted average number of shares outstanding 5,000,000 5,000,000 5,000,000 5,000,000 -4- ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from For the nine months For the nine months July 17, 2006 (Inception) ended September 30, 2008 ended September 30, 2007 through September 30, 2008 OPERATING ACTIVITIES: Net loss $ (21,958 ) $ (10,562 ) $ (38,640 ) Common stock warrants issued for debt - 6,803 6,803 Increase (decrease) in accounts payable 20,952 (1,241 ) 25,831 Net cash used in operating activities (1,006 ) (5,000 ) (6,006 ) FINANCING ACTIVITIES: Proceeds from loan from shareholder 1,500 - 1,500 Proceeds from issuance of common stock - 5,000 5,000 Net cash provided by financing activities 1,500 5,000 6,500 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS 494 - 494 CASH & CASH EQUIVALENTS, BEGINNING BALANCE - 5,000 - CASH & CASH EQUIVALENTS, ENDING BALANCE $ 494 $ - $ 494 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Taxes paid $ - $ - $ - Interest paid $ - $ - $ - NON-CASH ACTIVITIES $ - $ - $ - -5- ANASAZI CAPITAL CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2008 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period July 17, 2006 (Inception) through December 31, 2007 and for the year ended December 31, 2007 were filed on February 22, 2008 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended September 30, 2008 and for the period ended July 17, 2006 (Inception) through September 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. Note 2 - Accounting Policies and Operations Organization Anasazi Capital Corp. (the “Company”), a development stage company, was incorporated in Florida on July 17, 2006. The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other type of business combination with a domestic or foreign business. At November 1, 2008, the Company had not yet commenced any formal business operations and all activity to date has related to the Company formation, capital stock issuance and professional fees with regard to filings with the Securities and Exchange Commission and identification of businesses. The Company’s fiscal year ends on December 31st. Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
